Citation Nr: 1638306	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a herniated nucleus cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a January 2013 decision, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional action.  The matter of TDIU was noted to be before the Board consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In November 2015, the RO issued a rating decision denying TDIU.  Thereafter, both TDIU and the increased rating claim were addressed in a December 2015 supplemental statement of the case (SSOC).  The matters have been returned to the Board for appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal is decided by the Board.  Specifically, non-VA treatment records identified by the Veteran as relevant to his claims on appeal must be sought to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159.

In compliance with the Board's January 2013 remand directives, the Veteran was afforded a VA examination to determine the current manifestations of his service-connected herniated nucleus cervical spine disability and to assess the occupational impact of this and his other service-connected disabilities.  The report of the September 2015 VA examination reflects the Veteran has had no VA treatment since 2011 but that the Veteran reported receiving primary care treatment at "KUMC".  While the record reflects that Social Security Administration records have been obtained, the Board cannot presume that these records include any such records identified by the Veteran at the September 2015 examination.  As such, he has identified these potentially pertinent records to VA personnel; he should be asked to provide or authorize the release of these outstanding an potentially relevant non-VA records.

Additionally, the January 2013 Board remand specifically noted a notice deficiency in the August 2010 statement of the case, and directed that the Veteran be informed as to the criteria 38 C.F.R. § 4.71a (2015), to include the General Rating Formula for Disease and Injuries of the Spine and regulatory citations of application of alternate diagnostic codes, to include the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in any post-remand supplemental statement of the case (SSOC) issued.  This was not included in the SSOC issued in December 2015, and should be accomplished on remand if the benefits sought are not granted in full.  The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include but not limited to those he identified at his September 2015 VA examination as being from KUMC.

2.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant private (non-VA) records-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  If additional records are obtained, return the file to the examiner who performed the September 2015 VA examination or a suitable substitute, for an addendum addressing the impact of any treatment records obtained on the September 2015 examination results and opinions.  The examiner should identify the current manifestations of the cervical spine disability and as well as the impact of this disability alone and all of his service-connected disabilities on occupational functioning in light of the totality of the record.  Additional examination should only be performed if deemed needed by the examiner.

4.  After ensuring that the foregoing requested development is completed, and arranging for any additional development indicated, readjudicate the claims for increased rating for the cervical spine and TDIU on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  As specified in the January 2013 Remand, the SSOC should contain, among other things, a citation to, and summary of the entirety of 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5242, and 5243), to include the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and any other regulations and diagnostic codes deemed applicable.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




